NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 15 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

LAURENCE VALBUSH,                               No.    20-35131

                Plaintiff-Appellant,            D.C. No. 2:19-cv-00378-MLP

 v.
                                                MEMORANDUM*
KILOLO KIJAKAZI, Acting Commissioner
of Social Security,

                Defendant-Appellee.

                  Appeal from the United States District Court
                     for the Western District of Washington
                 Michelle L. Peterson, Magistrate Judge, Presiding

                          Submitted December 10, 2021**
                             San Francisco, California

Before: WARDLAW, BRESS, and BUMATAY, Circuit Judges.

      Laurence Valbush appeals from the district court’s order affirming the

Commissioner of Social Security’s denial of Social Security disability benefits from




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the alleged disability onset date of April 19, 2013, until February 23, 2015.1 “We

review the district court’s order affirming the ALJ’s denial of social security benefits

de novo and will disturb the denial of benefits only if the decision contains legal

error or is not supported by substantial evidence.” Lambert v. Saul, 980 F.3d 1266,

1270 (9th Cir. 2020) (citation and quotations omitted). We have jurisdiction under

28 U.S.C. § 1291, and we affirm.

      1.     The ALJ did not err in assigning little weight to the opinion of Dr.

McGrath. “If a treating or examining doctor’s opinion is contradicted by another

doctor’s opinion, an ALJ may only reject it by providing specific and legitimate

reasons that are supported by substantial evidence.” Trevizo v. Berryhill, 871 F.3d

664, 675 (9th Cir. 2017) (citation omitted). Here, Dr. McGrath’s opinion was

contradicted by that of the State agency medical examiners, and “State agency

medical or psychological consultants are highly qualified and experts in Social

Security disability evaluation.” 20 C.F.R. § 404.1513a(b)(1).

      In this case, the ALJ gave specific and legitimate reasons supported by

substantial evidence for discounting the opinion of Dr. McGrath. “[A]n ALJ may

discredit treating physicians’ opinions that are conclusory, brief, and unsupported

by the record as a whole . . . or by objective medical findings.” Batson v. Comm’r


1
  The Administrative Law Judge (ALJ) found that Valbush was disabled as of
February 23, 2015, due to Valbush turning age 55 and being subject to different
rules. See 20 C.F.R. § 404.1563(e).

                                           2
of Soc. Sec. Admin., 359 F.3d 1190, 1195 (9th Cir. 2004). Following a detailed

discussion of Valbush’s medical history, the ALJ explained that Dr. McGrath’s

opinion was “inconsistent with the record, which does not document lasting

functional abnormalities that would be expected to limit the claimant to such an

extent.” In addition, the ALJ reasoned that Dr. McGrath himself indicated that

Valbush had “significantly improved,” and there was no indication of significant

related functional abnormalities during Dr. McGrath’s contemporaneous

examination of Valbush. See Bayliss v. Barnhart, 427 F.3d 1211, 1216 (9th Cir.

2005) (holding that a finding of contradictions between a doctor’s recorded

observations and later opinion regarding a claimant’s limitations is a clear and

convincing reason for discounting a doctor’s opinion). The ALJ thus gave sufficient

reasons for discounting Dr. McGrath’s opinion.

      2.     The ALJ also gave sufficient reasons for discounting the opinion of Dr.

Evans, who opined that Valbush could not perform sedentary work, would require

unscheduled breaks, and would be absent more than three times per month. The ALJ

justified his conclusion by noting that Dr. Evans’s opinion was “highly inconsistent

with the record discussed above” because, “[a]s shown, the record does not reflect

any significant motor strength, gait, or sensation issues.” The ALJ further explained

that he discounted Dr. Evans’s opinion for the additional reason that Evans only

cursorily supported it with a citation to Valbush’s medical history. The ALJ thus


                                         3
provided sufficient reasons for discounting the opinion of Dr. Evans. See Batson,

359 F.3d at 1195.

      3.     The ALJ did not err in assigning little weight to the opinion of Mr.

Malijan, a physical therapist. As a physical therapist, Mr. Malijan’s opinion is “not

entitled to the same deference” as acceptable medical sources and thus may be

discounted “if the ALJ gives reasons germane to each witness for doing so.” Molina

v. Astrue, 674 F.3d 1104, 1115 (9th Cir. 2012) (citation and internal quotations

omitted). The ALJ discounted Mr. Malijan’s opinion for “similar reasons” to those

given for Dr. Evans—namely that, “[a]s discussed above, such an opinion is

inconsistent with the record, which does not document lasting functional

abnormalities that would [be] expected to limit [Valbush] to such an extent.” The

ALJ thus gave germane reasons for assigning little weight to Mr. Malijan’s opinion.

      4.     The ALJ did not err in assigning little weight to Dr. Wingerson’s

opinion.2 The ALJ explained that “as discussed above, [Valbush’s] mental status

examinations are generally normal and not reflective of those abnormalities”

assessed by Dr. Wingerson. The ALJ went on to note that there was a lack of

supporting evidence of limiting mental impairments in the record. The ALJ thus

provided sufficient reasons for discounting Dr. Wingerson’s opinion. Further, any



2
 We reject the Commissioner’s argument that Valbush forfeited this objection either
in the district court or before us.

                                         4
error with respect to Dr. Wingerson’s opinion was harmless. The ALJ found

Valbush disabled at the beginning of 2015, and Dr. Wingerson’s prospective March

2015 opinion is thus “inconsequential to the ultimate nondisability determination.”

Molina, 674 F.3d at 1115 (citation omitted).

      AFFIRMED.




                                         5